McCOY, J.
This is a suit to recover tuition brought by the board of education of the city of Yankton against School District No. 19 of Yankton County. Edna Simonson; a minor, residing with her parents in said school district No. 19, having successfully completed the work of the eighth grade as established in' the state course of study, attended the high school of the city of Yankton for the purpose of continuing her -school work up to the twelfth grade. It appears that said school distinct No. 19 did not provide higher instruction above the sa,id eighth’ grade, and that the high school of the city of Yankton maintained a higher course of study consisting of a four years’ course, known as freshman, sophomore, junior, and senior years, and that the junior year of said course corresponds fo the eleventh grade in the state course of study, and that during the school year of 1905-06 the said Edna Simonson attended said Yankton high school as a junior, and received instruction in said eleventh grade; that the said Yankton high school was the nearest neighboring school in which-the said higher course of study was maintained within the said county-of Yankton; that the said board of education during the school year 1905-06' established a r-ule that all pupils attending said high school whose place of residence was outside the city of Yankton should pay a tuition of 60 cents per week. This suit was brought, to recover for 36 weeks’ tuition at the rate of 60 cents per week. The case was tried to the court without a jury, and findings-and judgment were in favor of plaintiff, the board .of education of the city of "Ymkton. The only question for consideration is whether as a m itter of law the plaintiff was entitled to recover.
1 Chapter 132, p. 148, Sess. Daws 1903, among other things, provides as follows: “Any pupil who shall successfully complete the work of the eighth grade, as established in the state'course of study, is privileged to continue his work up to and including the twelf h grade, by attending any neighboring graded school furnishing a higher course of study, and the tuition charged therefor, shall D paid by the board of his home district-. (Provided his *431home district does not provide instruction in such higher grades.” It is contended by defendant that because the electors of said district rNo. 19 had never authorized by vote instruction to be given in said higher grades above the eighth, plaintiff should not recover, but we are of the opinion that this facts would be a sufficient reason why the pupil would be excused from attending school in his home district, and would furnish him grounds for attending some neighboring school where the higher grades were maintained. The fact that no provision for the higher grades had been made in the home district would furnish ground for attending the neighboring school within the same county, regardless of what caused such failure to so provide in the home district.
' It is also contended by defendant that there is no contractual relation existing between plaintiff and .defendant sufficient to support a cause of action for the recovery of the tuition in question. In this contention we also believe defendant 'to be in error. It is not necessary that there should be 'any contractual relation between the ¡parties under the circumstances' of this case. The relation here is “quasi” contractual only, being an obligation' imposed bylaw without regard to the intent or assent of the party bound thereby, but which is allowed to be enforced by an action ex con-tractu, and includes all cases in which an obligation to pay money is imposed by a statute. The obligation to pay arises by virtue of the statute, although there is no intention or agreement of the parties to create a contract. 9 Cyc. 243; Milford v. Commonwealth, 144 Mass. 64, 10 N. E. 516; 2 Current Law, 285.
Finding no error in the record, the judgment of the circuit court is affirmed.
SMITH, J., taking no part in the decision.